As filed with the Securities and Exchange Commission on April 29, 2014 Registration No. 333-194591 UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 A MENDMENT N O . 1 TO F ORM S-1 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 TIAA REAL ESTATE ACCOUNT (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) (Not applicable) (Primary Standard Industrial Classification Code Number) (Not applicable) (I.R.S. Employer Identification No.) c/o Teachers Insurance and Annuity Association of America730 Third AvenueNew York, New York 10017-3206(212) 490-9000 (Address including zip code, and telephone number, including area code, of registrants principal executive offices) Keith F. Atkinson, EsquireTeachers Insurance and Annuity Association of America8500 Andrew Carnegie Blvd.
